Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 29, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00175-CV



      IN RE EPC VENTURES, INC. AND JAMES HOPKINS, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-45078

                        MEMORANDUM OPINION

      On March 14, 2022, relators EPC Ventures, Inc. and James Hopkins filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Fredericka Phillips, presiding judge of the 61st District Court of Harris
County, to set aside her February 14, 2022 order denying their Rule 91a motion to
dismiss real party in interest’s claims based on the affirmative defense of statute of
limitations. See Tex. R. Civ. P. 91a.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Justice Christopher and Justices Bourliot and Spain.




                                          2